 CAMPBELLCHAIN, DIV. OF UNITECCampbellChain,DivisionofUnitec Industries,formerlyCampbell Chain CompanyandUnitedAutomobile,Aerospace&Agricultural ImplementWorkers of America(UAW), Petitioner. Case38-RC-553December12, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING,JENKINS,AND ZAGORIAPursuant to the provisions of a Stipulation forCertification upon Consent Election, executed onAugust 30, 1968, an election by secret ballot wasconducted on October 1, 1968, under the directionand supervision of theRegionalDirector for Region13,among the employees in the stipulated unit. Attheconclusionof the election the parties werefurnished with a tally of ballots which showed thatof approximately 117 eligible voters, 115 cast validballots,of which 56 were cast for, and 59 wereagainst,thePetitioner.Thereafter,thePetitionerfiledtimelyobjections to conduct affecting theresults of the election.In accordance with Section 102.69 of the Board'sRules and Regulations,Series 8, as amended, theRegional Director conducted an investigation and,on December 9, 1968, issued and duly served uponthe parties his Report on Objections' in which hedetermined that the allegations involved in thePetitioner'sObjections raised issues which couldbestbe resolved by a hearing. Accordingly, theRegional Director recommended that a hearing beheld.Thereafter,on January 3, 1969, the Employerfiled exceptions to the Regional Director's Reportand a Motion to Issue Certification based onResults of the Election. The exceptions and theMotion both relied upon the timeliness issue whichthe Regional Director had resolved in his Report onObjections.The Board agreed with the RegionalDirector'sdispositionofthatissueandhisrecommendation that the issues raised by thePetitioner's objections could best be resolved by ahearing,and on January28, 1969,it issued an OrderDenyingMotion and DirectingHearing.TheHearing Officer was directed to prepare and causetobe served on the parties a report containingresolutionsof the credibility of the witnesses,findings of fact,and recommendations to the Boardas to the disposition of said issues.'InhisReport on Objections the Regional Director denied theEmployer'sMotion to Dismiss the Objections. The Motion alleged that theobjections were not timely filed with the Board and that they were nottimely served upon the Employer.In ruling on theMotion toDismiss theObjectionsthe Regional Director concluded that the evidence demonstratedthat the objections were timely filed with the Board'sRegional Office inChicago and were served on the Employer within 2 days thereafter.Furthermore, the Regional Director noted that the Employer did not showthat it wasprejudicedby the alleged untimelinessof service.51Pursuant to the Board's Order a hearing was heldon April 15 and 16, 1969, before Trial ExaminerJerry B. Stone acting as Hearing Officer. All partiesparticipatedandwere given full opportunity toexamineandcross-examinewitnessesandtointroduce evidence bearing upon the issues. On July29, 1969, theHearingOfficer issued and duly serveduponthepartieshisreport,inwhichherecommended that the Board sustain certain of thePetitioner's objections, set aside the results of theelectionand direct a second election among theemployees in the appropriate unit described below.Thereafter, the Employer filed exceptions to theHearingOfficer'sReport and a brief in supportthereof.The Petitioner filedan answeringbrief insupport of the Hearing Officer's Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that theyare free from prejudicial error. They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer, within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The following unit, as stipulated by the parties,constitutes a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.Allproductionandmaintenanceemployees,includingwarehouse employees, plant clericalemployees, laboratory technicians, quality controlemployees,machinists, electricians,millwrights,watchmenandleadmen,employedattheEmployer's plant located at 215 North SummerStreet,WestBurlington,Iowa;but excludingoffice clerical employees, guards and supervisorsas defined in the Act.5.TheBoardhadconsideredtheHearingOfficer's Report, the exceptions and briefs, and theentire record in this case, and hereby adopts thefindingsand recommendationsof theHearingOfficer as herein modified.We are in accord with the conclusions of theHearing Officer's Report that the Employer engagedin objectionable conduct which warrants setting theelection aside. In reaching this result we rely uponthe following.Duringthe course of the election campaign thePetitionerdistributedcertainliteraturetothe180 NLRB No. 4 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees. On one occasion about a week beforetheelectionForemanRobertGingerichtoldemployee Richard Campbell that if he was found tohave Union literature in his possession he would beautomaticallydischarged.On another occasionForeman Hahn noticed Union leaflets on certainemployees' desks and interrogated employee Robertsregarding their presence. Hahn then began removingtheUnion literature from the employees' desks. Hesought to take the literature which Roberts had inhispossession,butRobertsstoppedhimbyinformingHahn that he had not read the Unionmaterial as yet and that he intended to do so. Inaddition,priortotheUnion campaign, theEmployer had allowed its employees to freely utilizethecompany bulletin boards for the posting ofpersonal notices.After the campaign began theEmployer instituted a policy requiring that theemployees secure prior supervisory approval beforeusing the bulletin boards. In our opinion, the aboveconduct constituted Employer attempts to harassUnion campaign activity and tended to have acoercive effect upon the employees involved.The petition herein was filed on July 25, 1968. OnSeptember 27, George Campbell, vice president ofUnitec and former president of Campbell Chain,spoke to the employees regarding the upcomingelection. In his speech Campbell stated,inter alia,that the Employer had made its annual review andhad determined to grant 5 percent wage increase, asubstantial increase in pension benefits from $2.80per month of service to $3.75 per month of service,an additional paid holiday, an increase in the shiftbonus from 10 to 15 cents per hour, and a meritreview increase from 5 to 10 cents per hour.Campbell announced that these increases would beeffective on October 7, 1968.The record does not contain any evidence otherthanVice President Campbell's reference in hisspeech toan annualreview, that the Employer hadin fact, regularly granted its employees increases atthis time of the year or that the announced increaseswere arrived at in a manner consistent with pastpractices. In any event, Campbell announced theincreases, which were scheduled to go into effect 6daysafterthe election herein, 4 daysbeforetheelection was held. Even if the increases were whollyconsistent with the Employer's past practices, webelieve that the Employer prematurely disclosed thenew wages and benefits in an attempt to interferewith employee freedom of choice.'In his speech Vice President Campbell mentionedalleged "rumors" regarding anticipated bargainingdemands of the Petitioner if it prevailed in theelection.Campbell then announced the increases inwagesandbenefitsthattheEmployerhaddetermined to grant on October 7. The exactamount of the "rumored" demands was then'See-N LAB v Exchange Parts,375 U.S. 405,BaltimoreCateringCo., 148 NLRB 970specified and Vice President Campbell also statedthathe"understood" that the Petitioner hadthreatened to "shut down" the plant if its demandswere not met. Campbell continued that there couldthen be "trouble" because the Employer, through itsannual review, had determined what it could affordto pay, and that rather than be compelled to agreeto "exorbitant" demands it would close its plant"until hell freezes over." Campbell then continuedby discussing strikes in general, stating that the onlyway the Petitioner could force acceptance of itsdemands would be by striking, and observing thatemployees often lose their jobs permanently as aresult of strikes.On the day of the speech the Employer alsodistributed campaign literature in which it stated,interalia,thatundertheSupremeCourt'sDarlington3decision it had an absolute right to closea plant for any reason except to chill unionism, thatithad always shifted its production from one plantto another (Campbell Chain operates two plants inaddition to the one involved herein.) as its needschanged, and that"Union or No Union we don'tintend to changeour method of doing business."The possibility of strikes was then referred to again.The following day the Employer distributedadditional literature, the primary theme of whichwas a reiteration of the strike possibility and adiscussionof the dire consequences, includingpermanentjob loss, that a strike might have uponthe employees.In our view the aforenoted conduct conveyed thefollowingmessage: the Employer had determinedthewage and benefit increases it could afford togrant; the anticipated demands of the Petitionerwere exorbitant and the Employer would not onlyrefusetoagreetothesedemands,therebyprecipitating a strike, but would close its Burlingtonplant before it gave in to the Union; the Employercould afford to close the Burlington plant because ithad other plants to which it had shifted work in thepast and could do so again or, alternatively, thestrikers would be permanently replaced, losing theirjobs in either event. Thus, the Employer painted ableak picture in which the inevitable consequences ofits employees voting for the Petitioner were a strikeand the permanent loss of jobs.The Employer,inarguing against unionism, isfree to present, in a rational context, his views onthepotentialdisadvantagesofhisemployees'selectingaunion.However, we view the aboveconductashavingexceededtheboundsofpermissiblecampaignpropaganda.WhenanEmployer conjures the vision that a strike isinevitable, a fact which he is certainly in the bestposition to appreciate, it has an obvious potentialforinterferencewiththefreechoiceofhisemployees.As the Supreme Court stated in its'TextileWorkers v DarlingtonMfgCo, 380 U S 263 CAMPBELLCHAIN, DIV. OF UNITECrecentGisseldecision 4.(an employer) can easily make his viewsknown without engaging in brinkmanship .... atthe least he can avoid coercive speech simply byavoiding conscious overstatements he has reasonto believe will mislead his employees.Rather than discussing,in a rational manner, thepossibilityofunion strikestheEmployer hereindeliberatelyattempted to createand sustain anatmosphere in which his employees would fear jobloss as aninevitable consequence of voting for thePetitioner.This, in our view, was the cumulativeeffect of the conduct described above. Therefore, weconcludethatthecombinedcontentoftheEmployer'sspeechofSeptember27and itscampaign literature distributions of September 27and 28 tended to have a coercive effect upon itsemployees and interfered with their right of freechoice.On the evening before the election, ForemanGingerich was discussing the relative merits of thePetitionerwith employees Ruble and Frederick.During the course of the conversation ForemanGingerich offered to bet Frederick $50 that, if thePetitionerprevailed, the plant would be closedpermanently within 3 months thereafter. Frederickasked Ruble if he would assume responsibility forone half of the wager. Ruble agreed, and the betwas made. Several other employees were presentduring this incident. Later, Gingerich returned andtoldRuble and Frederick that he would have torecall the wager because he could get in difficultyfor having made it and therefore he should neverhave done so. Only Ruble and Frederick werepresent when the wager was cancelled.In our opinion Foreman Gingerich's wage offerconveyed to those employees present the impressionof knowledge regarding company policy, and the'N L R B vGisselPacking Company.395 J S 57553further understanding that the policy involved wouldinevitably result in plant closure if the Petitionerprevailed. In view of the previous conduct of theEmployer noted above, it would appear that theemployees would be particularly sensitive to suchreferences.Gingerich's subsequent cancellation ofthe bet, communicated only to employees Frederickand Ruble, in no way sought to dispel the initialimpressioncreatedwhenthewagerwasconsummated Thus, we conclude that the incidentinvolving the bet proposed by Foreman Gingerichhad a coercive effect upon those employees involvedand tended to interfere with their rights of freechoice in the election.Accordingly, for all of the reasons detailed herein,we shall set the election aside and direct that asecond election be conducted.'ORDERIt is hereby ordered that the election previouslyconducted herein on October 1, 1968, be, and ithereby is, set aside.[DirectionofSecondElection6omitted frompublication.]'In view of our setting aside the election on the grounds set forth above,we find it unnecessary to pass upon the Hearing Officer's conclusionsregarding the no-solicitation rule,in order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N LR B v Wyman-Gordon Company,394 U S 759Accordingly, it is hereby directed that an election eligibilitylist, containing the names and addresses of all the eligible voters, must befiled by the Employer with the Officer-in-Charge for Subregion 38 within 7days after the date of issuance of the Notice of Second Election by theRegional Director The Officer-in-Charge shall make the list available toallparties to the electionNo extension of time to file this list shall begranted by the Officer-in-Charge except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed